NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ALEXSAM, INC.,
Plaintiff-Cross Appellant,

V.

IDT CORPORATION,
Defendant-Appellant.

2012-1063, -1064 .

Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-O420, Magis-
trate Judge Charles Everingham.

ON MOTION

ORDER

IDT Corporation moves without opposition for a 45-

day extension of ti1ne, until August 16, 2012, to submit its

reply brief.

 

ALEXSAM V. IDT CORP 2

Upon consideration thereof
IT Is ORDERED THAT:

The motion is granted IDT’S reply brief is due Au-
gust 16, 2012.

FoR THE COURT

,jU|_ 0 5 2012 /S/ Jan H@rbaly t
Date J an Horbaly
Clerk

cc: Timothy P. Maloney, Esq.
G1en E. Summers, Esq.

321 u»,f§|%un¥i)'ii?renisron

_ FEnERA\.cua_¢_:uiT
JUL 95 2012
JANHUREALY
ClEiK